Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-528

IN RE WILLIAM ELVIN HOPKINS, JR.
                                                          2021 DDN 146
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1004177

BEFORE: Easterly and McLeese, Associate Judges, and Washington, Senior Judge.

                                   ORDER
                              (FILED—June 9, 2022)

      On consideration of the certified copy of the order from the state of South
Carolina suspending respondent from the practice of law in that state for three years
by consent; this court’s April 7, 2022, order that continued respondent’s suspension
from the practice of law in this jurisdiction and directed him to show cause why
reciprocal discipline should not be imposed, no response having been filed;
respondent’s D.C. Bar R. XI, §14(g) affidavit filed on August 17, 2021; and the
statement of Disciplinary Counsel wherein he requests that this court impose the
functional equivalent reciprocal discipline in the form of a three-year suspension
with a fitness requirement, it is

       ORDERED that William Elvin Hopkins, Jr. is hereby suspended from the
practice of law in the District of Columbia for three years with reinstatement
conditioned on a showing of fitness, nunc pro tunc to August 17, 2021. See In re
Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies unless one of the
exceptions is established).

                                  PER CURIAM